Citation Nr: 1524293	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss to include sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1967 to January 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) which, in pertinent part, denied service connection for both tinnitus and hearing loss.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issue of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Tinnitus originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 3 8 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for tinnitus. Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested tinnitus during active service due to his in-service noise exposure which was sustained while performing his military duties in and around helicopters and combat-related explosions.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In his March 2011 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that service connection for tinnitus is warranted as he experienced tinnitus during active service.  
The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  The service documentation reflects that the Veteran served as an avionics mechanic with the Army's 1st Aviation Brigade in the Republic of Vietnam.  Therefore, the Veteran's in-service aircraft-related noise exposure is conceded.  

A February 2012 audiological evaluation conducted for VA states that the Veteran "reports that ringing of ears preceded gradual hearing loss."  The Veteran was diagnosed with tinnitus secondary to his bilateral hearing loss.  

In his September 2014 Informal Hearing Presentation, the accredited representative advances that service connection for tinnitus is warranted due to the Veteran's "close proximity to high volume noises while exposed to helicopter rotors, gunfire, mortars, and explosions during combat."  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran had significant aircraft-related noise exposure in the Republic of Vietnam and has been diagnosed with recurrent tinnitus on post-service examination.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  



REMAND

The Veteran asserts that service connection for bilateral hearing loss is warranted secondary to his in-service aircraft-related noise exposure.  The accredited representative asserts that the audiological evaluations of record are inadequate for rating purposes as they determined that service connection was not warranted for hearing loss as the Veteran did not exhibit hearing loss at the time of service separation.  He requests that the Veteran's appeal be remanded to the AOJ so that the Veteran may be afforded further VA audiological examination.  

The report of the Veteran's August 1969 physical examination for service separation states that he exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
30
LEFT
-5
10
5
5
10

The report of the February 2012 audiological evaluation conducted for VA states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
60
75
85
LEFT
65
50
75
100
100

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 4 percent in the left ear.  The Veteran was diagnosed with right ear sensorineural hearing loss and left ear mixed hearing loss.  The examiner commented that the Veteran's hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service" as "the separation audiogram does not show hearing loss of the magnitude seen in this examination" and "hearing was normal or near normal in his separation examination."  
The absence of in-service evidence of hearing loss disability during service (i.e., that meeting the requirements of 38 C.F.R. § 3.385 (2014) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service; post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes; and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Pure tone thresholds higher than 20 decibels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board concludes that further VA audiological evaluation is required to determine the relationship, if any, between the Veteran's bilateral hearing loss and active service.  

VA clinical documentation dated after December 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his bilateral hearing loss including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after December 2013.  

3.  Schedule the Veteran for a VA auditory examination to assist in determining the nature and etiology of his bilateral hearing loss and its relationship, if any, to active service.  The Veteran's in-service noise exposure is to be conceded.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss had its onset during active service; is related to the Veteran's in-service noise exposure; and/or otherwise originated during active service.  

The examiner should also comment on the significance of the threshold of 30 decibels at the 4000 hertz frequency in the right ear at separation.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the Veteran's entitlement to service connection for bilateral hearing loss to include sensorineural hearing loss.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which   addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


